EXHIBIT 10.2

 

WideOpenWest, Inc.

 

--------------------------------------------------------------------------------

 

2017 OMNIBUS INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

ARTICLE I
PURPOSE

 

The purpose of this WideOpenWest, Inc. 2017 Omnibus Incentive Plan is to enhance
the profitability and value of the Company for the benefit of its stockholders
by enabling the Company to offer Eligible Individuals cash and stock-based
incentives in order to attract, retain and reward such individuals and
strengthen the mutuality of interests between such individuals and the Company’s
stockholders.  The Plan is effective as of the date set forth in Article XV.

 

ARTICLE II
DEFINITIONS

 

For purposes of the Plan, the following terms shall have the following meanings:

 

2.1                               “Affiliate” means each of the following: 
(a) any Subsidiary; (b) any Parent; (c) any corporation, trade or business
(including, without limitation, a partnership or limited liability company)
which is directly or indirectly controlled 50% or more (whether by ownership of
stock, assets or an equivalent ownership interest or voting interest) by the
Company or one of its Affiliates; (d) any trade or business (including, without
limitation, a partnership or limited liability company) which directly or
indirectly controls 50% or more (whether by ownership of stock, assets or an
equivalent ownership interest or voting interest) of the Company; and (e) any
other entity in which the Company or any of its Affiliates has a material equity
interest and which is designated as an “Affiliate” by resolution of the
Committee; provided that, unless otherwise determined by the Committee, the
Common Stock subject to any Award constitutes “service recipient stock” for
purposes of Section 409A of the Code or otherwise does not subject the Award to
Section 409A of the Code.

 

2.2                               “Award” means any award under the Plan of any
Stock Option, Stock Appreciation Right, Restricted Stock Award, Performance
Award, Other Stock-Based Award or Other Cash-Based Award.  All Awards shall be
granted by, confirmed by, and subject to the terms of, a written agreement
executed by the Company and the Participant.

 

2.3                               “Award Agreement” means the written or
electronic agreement setting forth the terms and conditions applicable to an
Award.

 

2.4                               “Board” means the Board of Directors of the
Company.

 

2.5                               “Cause” means, unless otherwise determined by
the Committee in the applicable Award Agreement, with respect to a Participant’s
Termination of Employment or Termination of Consultancy, the following:  (a) in
the case where there is no employment agreement, consulting

 

--------------------------------------------------------------------------------


 

agreement, change in control agreement or similar agreement in effect between
the Company or an Affiliate and the Participant at the time of the grant of the
Award (or where there is such an agreement but it does not define “cause” (or
words of like import)), termination due to a Participant’s insubordination,
dishonesty, fraud, incompetence, moral turpitude, willful misconduct, refusal to
perform the Participant’s duties or responsibilities for any reason other than
illness or incapacity or materially unsatisfactory performance of the
Participant’s duties for the Company or an Affiliate, as determined by the
Committee in its good faith discretion; or (b) in the case where there is an
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the grant of the Award that defines “cause” (or words
of like import), “cause” as defined under such agreement; provided, however,
that with regard to any agreement under which the definition of “cause” only
applies on occurrence of a change in control, such definition of “cause” shall
not apply until a change in control actually takes place and then only with
regard to a termination thereafter.  With respect to a Participant’s Termination
of Directorship, “cause” means an act or failure to act that constitutes cause
for removal of a director under applicable Delaware law.

 

2.6                               “Change in Control” has the meaning set forth
in 11.2.

 

2.7                               “Change in Control Price” has the meaning set
forth in Section 11.1.

 

2.8                               “Code” means the Internal Revenue Code of
1986, as amended.  Any reference to any section of the Code shall also be a
reference to any successor provision and any treasury regulation promulgated
thereunder.

 

2.9                               “Committee” means any committee of the Board
duly authorized by the Board to administer the Plan.  If no committee is duly
authorized by the Board to administer the Plan, the term “Committee” shall be
deemed to refer to the Board for all purposes under the Plan.

 

2.10                        “Common Stock” means the common stock, $0.001 par
value per share, of the Company.

 

2.11                        “Company” means WideOpenWest, Inc. a Delaware
corporation, and its successors by operation of law.

 

2.12                        “Consultant” means any natural person who is an
advisor or consultant to the Company or its Affiliates.

 

2.13                        “Disability” means, unless otherwise determined by
the Committee in the applicable Award Agreement, with respect to a Participant’s
Termination, a permanent and total disability as defined in Section 22(e)(3) of
the Code.  A Disability shall only be deemed to occur at the time of the
determination by the Committee of the Disability.  Notwithstanding the
foregoing, for Awards that are subject to Section 409A of the Code, Disability
shall mean that a Participant is disabled under Section 409A(a)(2)(C)(i) or
(ii) of the Code.

 

2.14                        “Effective Date” means the effective date of the
Plan as defined in Article XV.

 

2.15                        “Eligible Employees” means each employee of the
Company or an Affiliate.

 

2

--------------------------------------------------------------------------------


 

2.16                        “Eligible Individual” means an Eligible Employee,
Non-Employee Director or Consultant who is designated by the Committee in its
discretion as eligible to receive Awards subject to the conditions set forth
herein.

 

2.17                        “Exchange Act” means the Securities Exchange Act of
1934, as amended.  Reference to a specific section of the Exchange Act or
regulation thereunder shall include such section or regulation, any valid
regulation or interpretation promulgated under such section, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.

 

2.18                        “Fair Market Value” means, for purposes of the Plan,
unless otherwise required by any applicable provision of the Code or any
regulations issued thereunder, as of any date and except as provided below, the
last sales price reported for the Common Stock on the applicable date:  (a) as
reported on the principal national securities exchange in the United States on
which it is then traded or (b) if the Common Stock is not traded, listed or
otherwise reported or quoted, the Committee shall determine in good faith the
Fair Market Value in whatever manner it considers appropriate taking into
account the requirements of Section 409A of the Code.  For purposes of the grant
of any Award, the applicable date shall be the trading day immediately prior to
the date on which the Award is granted.  For purposes of the exercise of any
Award, the applicable date shall be the date a notice of exercise is received by
the Committee or, if not a day on which the applicable market is open, the next
day that it is open.

 

2.19                        “Family Member” means the Participant’s child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Participant’s household (other than a
tenant or employee), a trust in which these persons have more than fifty percent
(50%) of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than fifty percent (50%) of the
voting interests.

 

2.20                        “Incentive Stock Option” means any Stock Option
awarded to an Eligible Employee of the Company, its Subsidiaries and its Parents
(if any) under the Plan intended to be and designated as an “Incentive Stock
Option” within the meaning of Section 422 of the Code.

 

2.21                        “Lead Underwriter” has the meaning set forth in
Section 14.20.

 

2.22                        “Lock-Up Period” has the meaning set forth in
Section 14.20.

 

2.23                        “Non-Employee Director” means a director or a member
of the Board of the Company or any Affiliate who is not an active employee of
the Company or any Affiliate.

 

2.24                        “Non-Qualified Stock Option” means any Stock Option
awarded under the Plan that is not an Incentive Stock Option.

 

2.25                        “Non-Tandem Stock Appreciation Right” shall mean the
right to receive an amount in cash and/or stock equal to the difference between
(x) the Fair Market Value of a share

 

3

--------------------------------------------------------------------------------


 

of Common Stock on the date such right is exercised, and (y) the aggregate
exercise price of such right, otherwise than on surrender of a Stock Option.

 

2.26                        “Other Cash-Based Award” means an Award granted
pursuant to Section 10.3 of the Plan and payable in cash at such time or times
and subject to such terms and conditions as determined by the Committee in its
sole discretion.

 

2.27                        “Other Stock-Based Award” means an Award under
Article X of the Plan that is valued in whole or in part by reference to, or is
payable in or otherwise based on, Common Stock, including, without limitation,
an Award valued by reference to an Affiliate.

 

2.28                        “Parent” means any parent corporation of the Company
within the meaning of Section 424(e) of the Code.

 

2.29                        “Participant” means an Eligible Individual to whom
an Award has been granted pursuant to the Plan.

 

2.30                        “Performance Award” means an Award granted to a
Participant pursuant to Article IX hereof contingent upon achieving certain
Performance Goals.

 

2.31                        “Performance Goals” means goals established by the
Committee as contingencies for Awards to vest and/or become exercisable or
distributable based on one or more of the performance goals set forth in
Exhibit A hereto.

 

2.32                        “Performance Period” means the designated period
during which the Performance Goals must be satisfied with respect to the Award
to which the Performance Goals relate.

 

2.33                        “Plan” means this WideOpenWest, Inc. 2017 Omnibus
Incentive Plan, as amended from time to time.

 

2.34                        “Proceeding” has the meaning set forth in
Section 14.9.

 

2.35                        “Reference Stock Option” has the meaning set forth
in Section 7.1.

 

2.36                        “Registration Date” means the date on which the
Company sells its Common Stock in a bona fide, firm commitment underwriting
pursuant to a registration statement under the Securities Act.

 

2.37                        “Reorganization” has the meaning set forth in
Section 4.2(b)(ii).

 

2.38                        “Restricted Stock” means an Award of shares of
Common Stock under the Plan that is subject to restrictions under Article VIII.

 

2.39                        “Restriction Period” has the meaning set forth in
Section 8.3(a) with respect to Restricted Stock.

 

4

--------------------------------------------------------------------------------


 

2.40                        “Rule 16b-3” means Rule 16b-3 under Section 16(b) of
the Exchange Act as then in effect or any successor provision.

 

2.41                        “Section 162(m) of the Code” means the exception for
performance-based compensation under Section 162(m) of the Code and any
applicable treasury regulations thereunder.

 

2.42                        “Section 409A of the Code” means the nonqualified
deferred compensation rules under Section 409A of the Code and any applicable
treasury regulations and other official guidance thereunder.

 

2.43                        “Securities Act” means the Securities Act of 1933,
as amended and all rules and regulations promulgated thereunder.  Reference to a
specific section of the Securities Act or regulation thereunder shall include
such section or regulation, any valid regulation or interpretation promulgated
under such section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.

 

2.44                        “Stock Appreciation Right” shall mean the right
pursuant to an Award granted under Article VII.

 

2.45                        “Stock Option” or “Option” means any option to
purchase shares of Common Stock granted to Eligible Individuals granted pursuant
to Article VI.

 

2.46                        “Subsidiary” means any subsidiary corporation of the
Company within the meaning of Section 424(f) of the Code.

 

2.47                        “Tandem Stock Appreciation Right” shall mean the
right to surrender to the Company all (or a portion) of a Stock Option in
exchange for an amount in cash and/or stock equal to the difference between
(i) the Fair Market Value on the date such Stock Option (or such portion
thereof) is surrendered, of the Common Stock covered by such Stock Option (or
such portion thereof), and (ii) the aggregate exercise price of such Stock
Option (or such portion thereof).

 

2.48                        “Ten Percent Stockholder” means a person owning
stock possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company, its Subsidiaries or its Parent.

 

2.49                        “Termination” means a Termination of Consultancy,
Termination of Directorship or Termination of Employment, as applicable.

 

2.50                        “Termination of Consultancy” means:  (a) that the
Consultant is no longer acting as a consultant to the Company or an Affiliate;
or (b) when an entity which is retaining a Participant as a Consultant ceases to
be an Affiliate unless the Participant otherwise is, or thereupon becomes, a
Consultant to the Company or another Affiliate at the time the entity ceases to
be an Affiliate.  In the event that a Consultant becomes an Eligible Employee or
a Non-Employee Director upon the termination of such Consultant’s consultancy,
unless otherwise determined by the Committee, in its sole discretion, no
Termination of Consultancy shall be deemed to occur until such time as such
Consultant is no longer a Consultant, an Eligible

 

5

--------------------------------------------------------------------------------


 

Employee or a Non-Employee Director.  Notwithstanding the foregoing, the
Committee may otherwise define Termination of Consultancy in the Award Agreement
or, if no rights of a Participant are reduced, may otherwise define Termination
of Consultancy thereafter, provided that any such change to the definition of
the term “Termination of Consultancy” does not subject the applicable Award to
Section 409A of the Code.

 

2.51                        “Termination of Directorship” means that the
Non-Employee Director has ceased to be a director of the Company; except that if
a Non-Employee Director becomes an Eligible Employee or a Consultant upon the
termination of such Non-Employee Director’s directorship, such Non-Employee
Director’s ceasing to be a director of the Company shall not be treated as a
Termination of Directorship unless and until the Participant has a Termination
of Employment or Termination of Consultancy, as the case may be.

 

2.52                        “Termination of Employment” means:  (a) a
termination of employment (for reasons other than a military or personal leave
of absence granted by the Company) of a Participant from the Company and its
Affiliates; or (b) when an entity which is employing a Participant ceases to be
an Affiliate, unless the Participant otherwise is, or thereupon becomes,
employed by the Company or another Affiliate at the time the entity ceases to be
an Affiliate.  In the event that an Eligible Employee becomes a Consultant or a
Non-Employee Director upon the termination of such Eligible Employee’s
employment, unless otherwise determined by the Committee, in its sole
discretion, no Termination of Employment shall be deemed to occur until such
time as such Eligible Employee is no longer an Eligible Employee, a Consultant
or a Non-Employee Director.  Notwithstanding the foregoing, the Committee may
otherwise define Termination of Employment in the Award Agreement or, if no
rights of a Participant are reduced, may otherwise define Termination of
Employment thereafter, provided that any such change to the definition of the
term “Termination of Employment” does not subject the applicable Award to
Section 409A of the Code.

 

2.53                        “Transfer” means:  (a) when used as a noun, any
direct or indirect transfer, sale, assignment, pledge, hypothecation,
encumbrance or other disposition (including the issuance of equity in any
entity), whether for value or no value and whether voluntary or involuntary
(including by operation of law), and (b) when used as a verb, to directly or
indirectly transfer, sell, assign, pledge, encumber, charge, hypothecate or
otherwise dispose of (including the issuance of equity in any entity) whether
for value or for no value and whether voluntarily or involuntarily (including by
operation of law).  “Transferred” and “Transferable” shall have a correlative
meaning.

 

2.54                        “Transition Period” means the period beginning with
the Registration Date and ending as of the earlier of:  (i) the date of the
first annual meeting of stockholders of the Company at which directors are to be
elected that occurs after the close of the third calendar year following the
calendar year in which the Registration Date occurs; and (ii) the expiration of
the “reliance period” under Treasury Regulation Section 1.162-27(f)(2).

 

6

--------------------------------------------------------------------------------


 

ARTICLE III
ADMINISTRATION

 

3.1                               The Committee.  The Plan shall be administered
and interpreted by the Committee.  To the extent required by applicable law,
rule or regulation, it is intended that each member of the Committee shall
qualify as (a) a “non-employee director” under Rule 16b-3, (b) an “outside
director” under Section 162(m) of the Code and (c) an “independent director”
under the rules of any national securities exchange or national securities
association, as applicable.  If it is later determined that one or more members
of the Committee do not so qualify, actions taken by the Committee prior to such
determination shall be valid despite such failure to qualify.

 

3.2                               Grants of Awards.  The Committee shall have
full authority to grant, pursuant to the terms of the Plan, to Eligible
Individuals:  (i) Stock Options, (ii) Stock Appreciation Rights,
(iii) Restricted Stock Awards, (iv) Performance Awards; (v) Other Stock-Based
Awards; and (vi) Other Cash-Based Awards.  In particular, the Committee shall
have the authority:

 

(a)         to select the Eligible Individuals to whom Awards may from time to
time be granted hereunder;

 

(b)         to determine whether and to what extent Awards, or any combination
thereof, are to be granted hereunder to one or more Eligible Individuals;

 

(c)          to determine the number of shares of Common Stock to be covered by
each Award granted hereunder;

 

(d)         to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder (including, but not limited
to, the exercise or purchase price (if any), any restriction or limitation, any
vesting schedule or acceleration thereof, or any forfeiture restrictions or
waiver thereof, regarding any Award and the shares of Common Stock relating
thereto, based on such factors, if any, as the Committee shall determine, in its
sole discretion);

 

(e)          to determine the amount of cash to be covered by each Award granted
hereunder;

 

(f)           to determine whether, to what extent and under what circumstances
grants of Options and other Awards under the Plan are to operate on a tandem
basis and/or in conjunction with or apart from other awards made by the Company
outside of the Plan;

 

(g)          to determine whether and under what circumstances a Stock Option
may be settled in cash, Common Stock and/or Restricted Stock under
Section 6.4(d);

 

(h)         to determine whether a Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option;

 

(i)             to determine whether to require a Participant, as a condition of
the granting of any Award, to not sell or otherwise dispose of shares acquired
pursuant to the exercise of an

 

7

--------------------------------------------------------------------------------


 

Award for a period of time as determined by the Committee, in its sole
discretion, following the date of the acquisition of such Award;

 

(j)            to modify, extend or renew an Award, subject to Article XII and
Section 6.4(l), provided, however, that such action does not subject the Award
to Section 409A of the Code without the consent of the Participant; and

 

(k)         solely to the extent permitted by applicable law, to determine
whether, to what extent and under what circumstances to provide loans (which may
be on a recourse basis and shall bear interest at the rate the Committee shall
provide) to Participants in order to exercise Options under the Plan.

 

3.3                               Guidelines.  Subject to Article XII hereof,
the Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan and perform
all acts, including the delegation of its responsibilities (to the extent
permitted by applicable law and applicable stock exchange rules), as it shall,
from time to time, deem advisable; to construe and interpret the terms and
provisions of the Plan and any Award issued under the Plan (and any agreements
relating thereto); and to otherwise supervise the administration of the Plan. 
The Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any agreement relating thereto in the manner and
to the extent it shall deem necessary to effectuate the purpose and intent of
the Plan.  The Committee may adopt special guidelines and provisions for persons
who are residing in or employed in, or subject to, the taxes of, any domestic or
foreign jurisdictions to comply with applicable tax and securities laws of such
domestic or foreign jurisdictions.  Notwithstanding the foregoing, no action of
the Committee under this Section 3.3 shall impair the rights of any Participant
without the Participant’s consent.  To the extent applicable, the Plan is
intended to comply with the applicable requirements of Rule 16b-3, and with
respect to Awards intended to be “performance-based,” the applicable provisions
of Section 162(m) of the Code, and the Plan shall be limited, construed and
interpreted in a manner so as to comply therewith.

 

3.4                               Decisions Final.  Any decision, interpretation
or other action made or taken in good faith by or at the direction of the
Company, the Board or the Committee (or any of its members) arising out of or in
connection with the Plan shall be within the absolute discretion of all and each
of them, as the case may be, and shall be final, binding and conclusive on the
Company and all employees and Participants and their respective heirs,
executors, administrators, successors and assigns.

 

3.5                               Procedures.  If the Committee is appointed,
the Board shall designate one of the members of the Committee as chairman and
the Committee shall hold meetings, subject to the By-Laws of the Company, at
such times and places as it shall deem advisable, including, without limitation,
by telephone conference or by written consent to the extent permitted by
applicable law.  A majority of the Committee members shall constitute a quorum. 
All determinations of the Committee shall be made by a majority of its members. 
Any decision or determination reduced to writing and signed by all of the
Committee members in accordance with the By-Laws of the Company, shall be fully
effective as if it had been made by a vote at a meeting duly called and held. 
The Committee shall keep minutes of its meetings and shall make such rules and
regulations for the conduct of its business as it shall deem advisable.

 

8

--------------------------------------------------------------------------------


 

3.6                               Designation of Consultants/Liability.

 

(a)         The Committee may designate employees of the Company and
professional advisors to assist the Committee in the administration of the Plan
and (to the extent permitted by applicable law and applicable exchange rules)
may grant authority to officers to grant Awards and/or execute agreements or
other documents on behalf of the Committee.  In the event of any designation of
authority hereunder, subject to applicable law, applicable stock exchange
rules and any limitations imposed by the Committee in connection with such
designation, such designee or designees shall have the power and authority to
take such actions, exercise such powers and make such determinations that are
otherwise specifically designated to the Committee hereunder.

 

(b)         The Committee may employ such legal counsel, consultants and agents
as it may deem desirable for the administration of the Plan and may rely upon
any opinion received from any such counsel or consultant and any computation
received from any such consultant or agent.  Expenses incurred by the Committee
or the Board in the engagement of any such counsel, consultant or agent shall be
paid by the Company.  The Committee, its members and any person designated
pursuant to sub-section (a) above shall not be liable for any action or
determination made in good faith with respect to the Plan.  To the maximum
extent permitted by applicable law, no officer of the Company or member or
former member of the Committee or of the Board shall be liable for any action or
determination made in good faith with respect to the Plan or any Award granted
under it.

 

3.7                               Indemnification.  To the maximum extent
permitted by applicable law and the Certificate of Incorporation and By-Laws of
the Company and to the extent not covered by insurance directly insuring such
person, each officer or employee of the Company or any Affiliate and member or
former member of the Committee or the Board shall be indemnified and held
harmless by the Company against any cost or expense (including reasonable fees
of counsel reasonably acceptable to the Committee) or liability (including any
sum paid in settlement of a claim with the approval of the Committee), and
advanced amounts necessary to pay the foregoing at the earliest time and to the
fullest extent permitted, arising out of any act or omission to act in
connection with the administration of the Plan, except to the extent arising out
of such officer’s, employee’s, member’s or former member’s own fraud or bad
faith.  Such indemnification shall be in addition to any right of
indemnification the employees, officers, directors or members or former
officers, directors or members may have under applicable law or under the
Certificate of Incorporation or By-Laws of the Company or any Affiliate. 
Notwithstanding anything else herein, this indemnification will not apply to the
actions or determinations made by an individual with regard to Awards granted to
such individual under the Plan.

 

ARTICLE IV
SHARE LIMITATION

 

4.1                               Shares.  (a)  The aggregate number of shares
of Common Stock that may be issued or used for reference purposes or with
respect to which Awards may be granted under the Plan shall not exceed 6,474,128
shares (subject to any increase or decrease pursuant to Section 4.2) (the “Share
Reserve”), which may be either authorized and unissued Common Stock or Common
Stock held in or acquired for the treasury of the Company or both.  The Share
Reserve shall not include Awards distributed or granted prior to the May 31,
2017 (“Pre-IPO Awards”).  For the

 

9

--------------------------------------------------------------------------------


 

sake of clarity, Pre-IPO Awards shall be subject to the terms of the applicable
Award Agreement, Plan and stockholders agreement, if applicable, but in no event
shall the Pre-IPO Awards be taken into account with respect to the Share Reserve
or other provision of the Plan that may increase or decrease the Share Reserve. 
The maximum number of shares of Common Stock with respect to which Incentive
Stock Options may be granted under the Plan shall be equal to 6,474,128.  With
respect to Stock Appreciation Rights settled in Common Stock, upon settlement,
only the number of shares of Common Stock delivered to a Participant (based on
the difference between the Fair Market Value of the shares of Common Stock
subject to such Stock Appreciation Right on the date such Stock Appreciation
Right is exercised and the exercise price of each Stock Appreciation Right on
the date such Stock Appreciation Right was awarded) shall count against the
aggregate and individual share limitations set forth under Sections 4.1(a) and
4.1(b).  If any Option, Stock Appreciation Right or Other Stock-Based Awards
granted under the Plan expires, terminates or is canceled for any reason without
having been exercised in full, the number of shares of Common Stock underlying
any unexercised Award shall again be available for the purpose of Awards under
the Plan.  If any shares of Restricted Stock, Performance Awards or Other
Stock-Based Awards denominated in shares of Common Stock awarded under the Plan
to a Participant are forfeited for any reason, the number of forfeited shares of
Restricted Stock, Performance Awards or Other Stock-Based Awards denominated in
shares of Common Stock shall again be available for purposes of Awards under the
Plan.  If a Tandem Stock Appreciation Right or a Limited Stock Appreciation
Right is granted in tandem with an Option, such grant shall only apply once
against the maximum number of shares of Common Stock which may be issued under
the Plan.  Any Award under the Plan settled in cash shall not be counted against
the foregoing maximum share limitations.  The maximum grant date fair value of
any Award granted to any director for services as a director during any calendar
year shall not exceed $1,000,000.

 

(b)         Individual Participant Limitations.  To the extent required by
Section 162(m) of the Code for Awards under the Plan to qualify as
“performance-based compensation,” the following individual Participant
limitations shall only apply after the expiration of the Transition Period:

 

(i)                                     The maximum number of shares of Common
Stock subject to any Award of Stock Options, or Stock Appreciation Rights, or
shares of Restricted Stock, or Other Stock-Based Awards for which the grant of
such Award or the lapse of the relevant Restriction Period is subject to the
attainment of Performance Goals in accordance with Section 8.3(a)(ii) which may
be granted under the Plan during any fiscal year of the Company to any
Participant shall be 1,000,000 shares per type of Award (which shall be subject
to any further increase or decrease pursuant to Section 4.2), provided that the
maximum number of shares of Common Stock for all types of Awards does not exceed
5,000,000 shares (which shall be subject to any further increase or decrease
pursuant to Section 4.2) during any fiscal year of the Company.  If a Tandem
Stock Appreciation Right is granted or a Limited Stock Appreciation Right is
granted in tandem with a Stock Option, it shall apply against the Participant’s
individual share limitations for both Stock Appreciation Rights and Stock
Options.

 

(ii)                                  There are no annual individual share
limitations applicable to Participants on Restricted Stock or Other Stock-Based
Awards for which the grant, vesting or payment (as applicable) of any such Award
is not subject to the attainment of Performance Goals.

 

10

--------------------------------------------------------------------------------


 

(iii)                               The maximum number of shares of Common Stock
subject to any Performance Award which may be granted under the Plan during any
fiscal year of the Company to any Participant shall be 1,000,000 shares (which
shall be subject to any further increase or decrease pursuant to Section 4.2)
with respect to any fiscal year of the Company.

 

(iv)                              The maximum value of a cash payment made under
a Performance Award which may be granted under the Plan with respect to any
fiscal year of the Company to any Participant shall be $10,000,000.

 

(v)                                 The individual Participant limitations set
forth in this Section 4.1(b) (other than Section 4.1(b)(iii)) shall be
cumulative; that is, to the extent that shares of Common Stock for which Awards
are permitted to be granted to a Participant during a fiscal year are not
covered by an Award to such Participant in a fiscal year, the number of shares
of Common Stock available for Awards to such Participant shall automatically
increase in the subsequent fiscal years during the term of the Plan until used.

 

(c)                                  Annual Non-Employee Director Award
Limitation.  The aggregate grant date fair value (computed as of the date of
grant in accordance with applicable financial accounting rules) of all Awards
granted under the Plan to any individual Non-Employee Director in any fiscal
year of the Company (excluding Awards made pursuant to deferred compensation
arrangements in lieu of all or a portion of cash retainers and any stock
dividends payable in respect of outstanding Awards) shall not exceed $1,000,000.

 

4.2                               Changes.

 

(a)                                 The existence of the Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Board,
the Committee or the stockholders of the Company to make or authorize (i) any
adjustment, recapitalization, reorganization, stock split, or other change in
the Company’s capital structure or its business, (ii) any merger or
consolidation of the Company or any Affiliate, (iii) any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, (iv) the dissolution or liquidation of the Company or any Affiliate,
(v) any sale or transfer of all or part of the assets or business of the Company
or any Affiliate or (vi) any other corporate act or proceeding.

 

(b)                                 Subject to the provisions of Section 11.1:

 

(i)                                     If the Company at any time subdivides
(by any split, recapitalization or otherwise) the outstanding Common Stock into
a greater number of shares of Common Stock, or combines (by reverse split,
combination or otherwise) its outstanding Common Stock into a lesser number of
shares of Common Stock, then the respective exercise prices for outstanding
Awards that provide for a Participant elected exercise and the number of shares
of Common Stock covered by outstanding Awards shall be appropriately adjusted by
the Committee to prevent dilution or enlargement of the rights granted to, or
available for, Participants under the Plan.

 

11

--------------------------------------------------------------------------------


 

(ii)                                  Excepting transactions covered by
Section 4.2(b)(i), if the Company effects any merger, consolidation, statutory
exchange, spin-off, reorganization, sale or transfer of all or substantially all
the Company’s assets or business, or other corporate transaction or event in
such a manner that the Company’s outstanding shares of Common Stock are
converted into the right to receive (or the holders of Common Stock are entitled
to receive in exchange therefor), either immediately or upon liquidation of the
Company, securities or other property of the Company or other entity (each, a
“Reorganization”), then, subject to the provisions of Section 11.1, (A) the
aggregate number or kind of securities that thereafter may be issued under the
Plan, (B) the number or kind of securities or other property (including cash) to
be issued pursuant to Awards granted under the Plan (including as a result of
the assumption of the Plan and the obligations hereunder by a successor entity,
as applicable), or (C) the purchase price thereof, shall be appropriately
adjusted by the Committee to prevent dilution or enlargement of the rights
granted to, or available for, Participants under the Plan.

 

(iii)                               If there shall occur any change in the
capital structure of the Company other than those covered by
Section 4.2(b)(i) or 4.2(b)(ii), including by reason of any extraordinary
dividend (whether cash or equity), any conversion, any adjustment, any issuance
of any class of securities convertible or exercisable into, or exercisable for,
any class of equity securities of the Company, then the Committee shall adjust
any Award and make such other adjustments to the Plan to prevent dilution or
enlargement of the rights granted to, or available for, Participants under the
Plan.

 

(iv)                              Any such adjustment determined by the
Committee pursuant to this Section 4.2(b) shall be final, binding and conclusive
on the Company and all Participants and their respective heirs, executors,
administrators, successors and permitted assigns.  Any adjustment to, or
assumption or substitution of, an Award under this Section 4.2(b) shall be
intended to comply with the requirements of Section 409A of the Code and
Treasury Regulation §1.424-1 (and any amendments thereto), to the extent
applicable.  Except as expressly provided in this Section 4.2 or in the
applicable Award Agreement, a Participant shall have no additional rights under
the Plan by reason of any transaction or event described in this Section 4.2.

 

(v)                                 Fractional shares of Common Stock resulting
from any adjustment in Awards pursuant to Section 4.2(a) or this
Section 4.2(b) shall be aggregated until, and eliminated at, the time of
exercise or payment by rounding-down for fractions less than one-half and
rounding-up for fractions equal to or greater than one-half.  No cash
settlements shall be required with respect to fractional shares eliminated by
rounding.  Notice of any adjustment shall be given by the Committee to each
Participant whose Award has been adjusted and such adjustment (whether or not
such notice is given) shall be effective and binding for all purposes of the
Plan.

 

4.3                               Minimum Purchase Price.  Notwithstanding any
provision of the Plan to the contrary, if authorized but previously unissued
shares of Common Stock are issued under the Plan, such shares shall not be
issued for a consideration that is less than as permitted under applicable law.

 

12

--------------------------------------------------------------------------------


 

ARTICLE V
ELIGIBILITY

 

5.1                               General Eligibility.  All current and
prospective Eligible Individuals are eligible to be granted Awards.  Eligibility
for the grant of Awards and actual participation in the Plan shall be determined
by the Committee in its sole discretion.

 

5.2                               Incentive Stock Options.  Notwithstanding the
foregoing, only Eligible Employees of the Company, its Subsidiaries and its
Parent (if any) are eligible to be granted Incentive Stock Options under the
Plan.  Eligibility for the grant of an Incentive Stock Option and actual
participation in the Plan shall be determined by the Committee in its sole
discretion.

 

5.3                               General Requirement.  The vesting and exercise
of Awards granted to a prospective Eligible Individual are conditioned upon such
individual actually becoming an Eligible Employee, Consultant or Non-Employee
Director, respectively.

 

ARTICLE VI
STOCK OPTIONS

 

6.1                               Options.  Stock Options may be granted alone
or in addition to other Awards granted under the Plan.  Each Stock Option
granted under the Plan shall be of one of two types: (a) an Incentive Stock
Option or (b) a Non-Qualified Stock Option.

 

6.2                               Grants.  The Committee shall have the
authority to grant to any Eligible Employee one or more Incentive Stock Options,
Non-Qualified Stock Options, or both types of Stock Options.  The Committee
shall have the authority to grant any Consultant or Non-Employee Director one or
more Non-Qualified Stock Options.  To the extent that any Stock Option does not
qualify as an Incentive Stock Option (whether because of its provisions or the
time or manner of its exercise or otherwise), such Stock Option or the portion
thereof which does not so qualify shall constitute a separate Non-Qualified
Stock Option.

 

6.3                               Incentive Stock Options.  Notwithstanding
anything in the Plan to the contrary, no term of the Plan relating to Incentive
Stock Options shall be interpreted, amended or altered, nor shall any discretion
or authority granted under the Plan be so exercised, so as to disqualify the
Plan under Section 422 of the Code, or, without the consent of the Participants
affected, to disqualify any Incentive Stock Option under such Section 422.

 

6.4                               Terms of Options.  Options granted under the
Plan shall be subject to the following terms and conditions and shall be in such
form and contain such additional terms and conditions, not inconsistent with the
terms of the Plan, as the Committee shall deem desirable:

 

(a)                                 Exercise Price.  The exercise price per
share of Common Stock subject to a Stock Option shall be determined by the
Committee at the time of grant, provided that the per share exercise price of a
Stock Option shall not be less than 100% (or, in the case of an Incentive Stock
Option granted to a Ten Percent Stockholder, 110%) of the Fair Market Value of
the Common Stock at the time of grant.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Stock Option Term.  The term of each Stock
Option shall be fixed by the Committee, provided that no Stock Option shall be
exercisable more than 10 years after the date the Option is granted; and
provided further that the term of an Incentive Stock Option granted to a Ten
Percent Stockholder shall not exceed five years.

 

(c)                                  Exercisability.  Unless otherwise provided
by the Committee in accordance with the provisions of this Section 6.4, Stock
Options granted under the Plan shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee at
the time of grant.  If the Committee provides, in its discretion, that any Stock
Option is exercisable subject to certain limitations (including, without
limitation, that such Stock Option is exercisable only in installments or within
certain time periods), the Committee may waive such limitations on the
exercisability at any time at or after the time of grant in whole or in part
(including, without limitation, waiver of the installment exercise provisions or
acceleration of the time at which such Stock Option may be exercised), based on
such factors, if any, as the Committee shall determine, in its sole discretion.

 

(d)                                 Method of Exercise.  Subject to whatever
installment exercise and waiting period provisions apply under Section 6.4(c),
to the extent vested, Stock Options may be exercised in whole or in part at any
time during the Option term, by giving written notice of exercise to the Company
specifying the number of shares of Common Stock to be purchased.  Such notice
shall be accompanied by payment in full of the purchase price as follows: 
(i) in cash or by check, bank draft or money order payable to the order of the
Company; (ii) solely to the extent permitted by applicable law, if the Common
Stock is traded on a national securities exchange, and the Committee authorizes,
through a procedure whereby the Participant delivers irrevocable instructions to
a broker reasonably acceptable to the Committee to deliver promptly to the
Company an amount equal to the purchase price; or (iii) on such other terms and
conditions as may be acceptable to the Committee (including, without limitation,
with the consent of the Committee, having the Company withhold shares of Common
Stock issuable upon exercise of the Stock Option, or by payment in full or in
part in the form of Common Stock owned by the Participant, based on the Fair
Market Value of the Common Stock on the payment date as determined by the
Committee).  No shares of Common Stock shall be issued until payment therefor,
as provided herein, has been made or provided for.

 

(e)                                  Non-Transferability of Options.  No Stock
Option shall be Transferable by the Participant other than by will or by the
laws of descent and distribution, and all Stock Options shall be exercisable,
during the Participant’s lifetime, only by the Participant.  Notwithstanding the
foregoing, the Committee may determine, in its sole discretion, at the time of
grant or thereafter that a Non-Qualified Stock Option that is otherwise not
Transferable pursuant to this Section is Transferable to a Family Member in
whole or in part and in such circumstances, and under such conditions, as
specified by the Committee.  A Non-Qualified Stock Option that is Transferred to
a Family Member pursuant to the preceding sentence (i) may not be subsequently
Transferred other than by will or by the laws of descent and distribution and
(ii) remains subject to the terms of the Plan and the applicable Award
Agreement.  Any shares of Common Stock acquired upon the exercise of a
Non-Qualified Stock Option by a permissible transferee of a Non-Qualified Stock
Option or a permissible transferee pursuant to a Transfer after the exercise of
the Non-Qualified Stock Option shall be subject to the terms of the Plan and the
applicable Award Agreement.

 

14

--------------------------------------------------------------------------------


 

(f)                                   Termination by Death or Disability. 
Unless otherwise determined by the Committee at the time of grant, or if no
rights of the Participant are reduced, thereafter, if a Participant’s
Termination is by reason of death or Disability, all Stock Options that are held
by such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant (or in the case of
the Participant’s death, by the legal representative of the Participant’s
estate) at any time within a period of one (1) year from the date of such
Termination, but in no event beyond the expiration of the stated term of such
Stock Options; provided, however, that, in the event of a Participant’s
Termination by reason of Disability, if the Participant dies within such
exercise period, all unexercised Stock Options held by such Participant shall
thereafter be exercisable, to the extent to which they were exercisable at the
time of death, for a period of one (1) year from the date of such death, but in
no event beyond the expiration of the stated term of such Stock Options.

 

(g)                                  Involuntary Termination Without Cause. 
Unless otherwise determined by the Committee at the time of grant, or if no
rights of the Participant are reduced, thereafter, if a Participant’s
Termination is by involuntary termination by the Company without Cause, all
Stock Options that are held by such Participant that are vested and exercisable
at the time of the Participant’s Termination may be exercised by the Participant
at any time within a period of ninety (90) days from the date of such
Termination, but in no event beyond the expiration of the stated term of such
Stock Options.

 

(h)                                 Voluntary Resignation.  Unless otherwise
determined by the Committee at the time of grant, or if no rights of the
Participant are reduced, thereafter, if a Participant’s Termination is voluntary
(other than a voluntary termination described in Section 6.4(i)(y) hereof), all
Stock Options that are held by such Participant that are vested and exercisable
at the time of the Participant’s Termination may be exercised by the Participant
at any time within a period of thirty (30) days from the date of such
Termination, but in no event beyond the expiration of the stated term of such
Stock Options.

 

(i)                                     Termination for Cause.  Unless otherwise
determined by the Committee at the time of grant, or if no rights of the
Participant are reduced, thereafter, if a Participant’s Termination (x) is for
Cause or (y) is a voluntary Termination (as provided in Section 6.4(h)) after
the occurrence of an event that would be grounds for a Termination for Cause,
all Stock Options, whether vested or not vested, that are held by such
Participant shall thereupon terminate and expire as of the date of such
Termination.

 

(j)                                    Unvested Stock Options.  Unless otherwise
determined by the Committee at the time of grant, or if no rights of the
Participant are reduced, thereafter, Stock Options that are not vested as of the
date of a Participant’s Termination for any reason shall terminate and expire as
of the date of such Termination.

 

(k)                                 Incentive Stock Option Limitations.  To the
extent that the aggregate Fair Market Value (determined as of the time of grant)
of the Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by an Eligible Employee during any calendar year
under the Plan and/or any other stock option plan of the Company, any Subsidiary
or any Parent exceeds $100,000, such Options shall be treated as Non-Qualified
Stock Options.  In addition, if an Eligible Employee does not remain employed by
the Company, any Subsidiary or

 

15

--------------------------------------------------------------------------------


 

any Parent at all times from the time an Incentive Stock Option is granted until
three months prior to the date of exercise thereof (or such other period as
required by applicable law), such Stock Option shall be treated as a
Non-Qualified Stock Option.  Should any provision of the Plan not be necessary
in order for the Stock Options to qualify as Incentive Stock Options, or should
any additional provisions be required, the Committee may amend the Plan
accordingly, without the necessity of obtaining the approval of the stockholders
of the Company.

 

(l)                                     Form, Modification, Extension and
Renewal of Stock Options.  Subject to the terms and conditions and within the
limitations of the Plan, Stock Options shall be evidenced by such form of
agreement or grant as is approved by the Committee, and the Committee may
(i) modify, extend or renew outstanding Stock Options granted under the Plan
(provided that the rights of a Participant are not reduced without such
Participant’s consent and provided further that such action does not subject the
Stock Options to Section 409A of the Code without the consent of the
Participant), and (ii) accept the surrender of outstanding Stock Options (to the
extent not theretofore exercised) and authorize the granting of new Stock
Options in substitution therefor (to the extent not theretofore exercised). 
Notwithstanding the foregoing, an outstanding Option may not be modified to
reduce the exercise price thereof nor may a new Option at a lower price be
substituted for a surrendered Option (other than adjustments or substitutions in
accordance with Section 4.2), unless such action is approved by the stockholders
of the Company.

 

(m)                             Deferred Delivery of Common Stock.  The
Committee may in its discretion permit Participants to defer delivery of Common
Stock acquired pursuant to a Participant’s exercise of an Option in accordance
with the terms and conditions established by the Committee in the applicable
Award Agreement, which shall be intended to comply with the requirements of
Section 409A of the Code.

 

(n)                                 Early Exercise.  The Committee may provide
that a Stock Option include a provision whereby the Participant may elect at any
time before the Participant’s Termination to exercise the Stock Option as to any
part or all of the shares of Common Stock subject to the Stock Option prior to
the full vesting of the Stock Option and such shares shall be subject to the
provisions of Article VIII and be treated as Restricted Stock.  Unvested shares
of Common Stock so purchased may be subject to a repurchase option in favor of
the Company or to any other restriction the Committee determines to be
appropriate.

 

(o)                                 Other Terms and Conditions.  The Committee
may include a provision in an Award Agreement providing for the automatic
exercise of a Non-Qualified Stock Option on a cashless basis on the last day of
the term of such Option if the Participant has failed to exercise the
Non-Qualified Stock Option as of such date, with respect to which the Fair
Market Value of the shares of Common Stock underlying the Non-Qualified Stock
Option exceeds the exercise price of such Non-Qualified Stock Option on the date
of expiration of such Option, subject to Section 14.4.  Stock Options may
contain such other provisions, which shall not be inconsistent with any of the
terms of the Plan, as the Committee shall deem appropriate.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VII
STOCK APPRECIATION RIGHTS

 

7.1                               Tandem Stock Appreciation Rights.  Stock
Appreciation Rights may be granted in conjunction with all or part of any Stock
Option (a “Reference Stock Option”) granted under the Plan (“Tandem Stock
Appreciation Rights”).  In the case of a Non-Qualified Stock Option, such rights
may be granted either at or after the time of the grant of such Reference Stock
Option.  In the case of an Incentive Stock Option, such rights may be granted
only at the time of the grant of such Reference Stock Option.

 

7.2                               Terms and Conditions of Tandem Stock
Appreciation Rights.  Tandem Stock Appreciation Rights granted hereunder shall
be subject to such terms and conditions, not inconsistent with the provisions of
the Plan, as shall be determined from time to time by the Committee, and the
following:

 

(a)                                 Exercise Price.  The exercise price per
share of Common Stock subject to a Tandem Stock Appreciation Right shall be
determined by the Committee at the time of grant, provided that the per share
exercise price of a Tandem Stock Appreciation Right shall not be less than 100%
of the Fair Market Value of the Common Stock at the time of grant.

 

(b)                                 Term.  A Tandem Stock Appreciation Right or
applicable portion thereof granted with respect to a Reference Stock Option
shall terminate and no longer be exercisable upon the termination or exercise of
the Reference Stock Option, except that, unless otherwise determined by the
Committee, in its sole discretion, at the time of grant, a Tandem Stock
Appreciation Right granted with respect to less than the full number of shares
covered by the Reference Stock Option shall not be reduced until, and then only
to the extent that the exercise or termination of the Reference Stock Option
causes, the number of shares covered by the Tandem Stock Appreciation Right to
exceed the number of shares remaining available and unexercised under the
Reference Stock Option.

 

(c)                                  Exercisability.  Tandem Stock Appreciation
Rights shall be exercisable only at such time or times and to the extent that
the Reference Stock Options to which they relate shall be exercisable in
accordance with the provisions of Article VI, and shall be subject to the
provisions of Section 6.4(c).

 

(d)                                 Method of Exercise.  A Tandem Stock
Appreciation Right may be exercised by the Participant by surrendering the
applicable portion of the Reference Stock Option.  Upon such exercise and
surrender, the Participant shall be entitled to receive an amount determined in
the manner prescribed in this Section 7.2.  Stock Options which have been so
surrendered, in whole or in part, shall no longer be exercisable to the extent
that the related Tandem Stock Appreciation Rights have been exercised.

 

(e)                                  Payment.  Upon the exercise of a Tandem
Stock Appreciation Right, a Participant shall be entitled to receive up to, but
no more than, an amount in cash and/or Common Stock (as chosen by the Committee
in its sole discretion) equal in value to the excess of the Fair Market Value of
one share of Common Stock over the Option exercise price per share specified in
the Reference Stock Option agreement multiplied by the number of shares of
Common Stock in

 

17

--------------------------------------------------------------------------------


 

respect of which the Tandem Stock Appreciation Right shall have been exercised,
with the Committee having the right to determine the form of payment.

 

(f)                                   Deemed Exercise of Reference Stock
Option.  Upon the exercise of a Tandem Stock Appreciation Right, the Reference
Stock Option or part thereof to which such Stock Appreciation Right is related
shall be deemed to have been exercised for the purpose of the limitation set
forth in Article IV of the Plan on the number of shares of Common Stock to be
issued under the Plan.

 

(g)                                  Non-Transferability. Tandem Stock
Appreciation Rights shall be Transferable only when and to the extent that the
underlying Stock Option would be Transferable under Section 6.4(e) of the Plan.

 

7.3                               Non-Tandem Stock Appreciation Rights. 
Non-Tandem Stock Appreciation Rights may also be granted without reference to
any Stock Options granted under the Plan.

 

7.4                               Terms and Conditions of Non-Tandem Stock
Appreciation Rights.  Non-Tandem Stock Appreciation Rights granted hereunder
shall be subject to such terms and conditions, not inconsistent with the
provisions of the Plan, as shall be determined from time to time by the
Committee, and the following:

 

(a)                                 Exercise Price.  The exercise price per
share of Common Stock subject to a Non-Tandem Stock Appreciation Right shall be
determined by the Committee at the time of grant, provided that the per share
exercise price of a Non-Tandem Stock Appreciation Right shall not be less than
100% of the Fair Market Value of the Common Stock at the time of grant.

 

(b)                                 Term.  The term of each Non-Tandem Stock
Appreciation Right shall be fixed by the Committee, but shall not be greater
than 10 years after the date the right is granted.

 

(c)                                  Exercisability.  Unless otherwise provided
by the Committee in accordance with the provisions of this Section 7.4,
Non-Tandem Stock Appreciation Rights granted under the Plan shall be exercisable
at such time or times and subject to such terms and conditions as shall be
determined by the Committee at the time of grant.  If the Committee provides, in
its discretion, that any such right is exercisable subject to certain
limitations (including, without limitation, that it is exercisable only in
installments or within certain time periods), the Committee may waive such
limitations on the exercisability at any time at or after grant in whole or in
part (including, without limitation, waiver of the installment exercise
provisions or acceleration of the time at which such right may be exercised),
based on such factors, if any, as the Committee shall determine, in its sole
discretion.

 

(d)                                 Method of Exercise.  Subject to whatever
installment exercise and waiting period provisions apply under Section 7.4(c),
Non-Tandem Stock Appreciation Rights may be exercised in whole or in part at any
time in accordance with the applicable Award Agreement, by giving written notice
of exercise to the Company specifying the number of Non-Tandem Stock
Appreciation Rights to be exercised.

 

(e)                                  Payment.  Upon the exercise of a Non-Tandem
Stock Appreciation Right a Participant shall be entitled to receive, for each
right exercised, up to, but no more than, an

 

18

--------------------------------------------------------------------------------


 

amount in cash and/or Common Stock (as chosen by the Committee in its sole
discretion) equal in value to the excess of the Fair Market Value of one share
of Common Stock on the date that the right is exercised over the Fair Market
Value of one share of Common Stock on the date that the right was awarded to the
Participant.

 

(f)                                   Termination.  Unless otherwise determined
by the Committee at grant or, if no rights of the Participant are reduced,
thereafter, subject to the provisions of the applicable Award Agreement and the
Plan, upon a Participant’s Termination for any reason, Non-Tandem Stock
Appreciation Rights will remain exercisable following a Participant’s
Termination on the same basis as Stock Options would be exercisable following a
Participant’s Termination in accordance with the provisions of Sections
6.4(f) through 6.4(j).

 

(g)                                  Non-Transferability.  No Non-Tandem Stock
Appreciation Rights shall be Transferable by the Participant other than by will
or by the laws of descent and distribution, and all such rights shall be
exercisable, during the Participant’s lifetime, only by the Participant.

 

7.5                               Limited Stock Appreciation Rights.  The
Committee may, in its sole discretion, grant Tandem and Non-Tandem Stock
Appreciation Rights either as a general Stock Appreciation Right or as a Limited
Stock Appreciation Right.  Limited Stock Appreciation Rights may be exercised
only upon the occurrence of a Change in Control or such other event as the
Committee may, in its sole discretion, designate at the time of grant or
thereafter.  Upon the exercise of Limited Stock Appreciation Rights, except as
otherwise provided in an Award Agreement, the Participant shall receive in cash
and/or Common Stock, as determined by the Committee, an amount equal to the
amount (i) set forth in Section 7.2(e) with respect to Tandem Stock Appreciation
Rights, or (ii) set forth in Section 7.4(e) with respect to Non-Tandem Stock
Appreciation Rights.

 

7.6                               Other Terms and Conditions.  The Committee may
include a provision in an Award Agreement providing for the automatic exercise
of a Stock Appreciation Right on a cashless basis on the last day of the term of
such Stock Appreciation Right if the Participant has failed to exercise the
Stock Appreciation Right as of such date, with respect to which the Fair Market
Value of the shares of Common Stock underlying the Stock Appreciation Right
exceeds the exercise price of such Stock Appreciation Right on the date of
expiration of such Stock Appreciation Right, subject to Section 14.4.  Stock
Appreciation Rights may contain such other provisions, which shall not be
inconsistent with any of the terms of the Plan, as the Committee shall deem
appropriate.

 

ARTICLE VIII
RESTRICTED STOCK

 

8.1                               Awards of Restricted Stock.  Shares of
Restricted Stock may be issued either alone or in addition to other Awards
granted under the Plan.  The Committee shall determine the Eligible Individuals,
to whom, and the time or times at which, grants of Restricted Stock shall be
made, the number of shares to be awarded, the price (if any) to be paid by the
Participant (subject to Section 8.2), the time or times within which such Awards
may be subject to forfeiture, the vesting schedule and rights to acceleration
thereof, and all other terms and conditions of the Awards.

 

19

--------------------------------------------------------------------------------


 

The Committee may condition the grant or vesting of Restricted Stock upon the
attainment of specified performance targets (including, the Performance Goals)
or such other factor as the Committee may determine in its sole discretion,
including to comply with the requirements of Section 162(m) of the Code.

 

8.2                               Awards and Certificates.  Eligible Individuals
selected to receive Restricted Stock shall not have any right with respect to
such Award, unless and until such Participant has delivered a fully executed
copy of the agreement evidencing the Award to the Company, to the extent
required by the Committee, and has otherwise complied with the applicable terms
and conditions of such Award.  Further, such Award shall be subject to the
following conditions:

 

(a)                                 Purchase Price.  The purchase price of
Restricted Stock shall be fixed by the Committee.  Subject to Section 4.3, the
purchase price for shares of Restricted Stock may be zero to the extent
permitted by applicable law, and, to the extent not so permitted, such purchase
price may not be less than par value.

 

(b)                                 Acceptance.  Awards of Restricted Stock must
be accepted within a period of 60 days (or such shorter period as the Committee
may specify at grant) after the grant date, by executing a Restricted Stock
agreement and by paying whatever price (if any) the Committee has designated
thereunder.

 

(c)                                  Legend.  Each Participant receiving
Restricted Stock shall be issued a stock certificate in respect of such shares
of Restricted Stock, unless the Committee elects to use another system, such as
book entries by the transfer agent, as evidencing ownership of shares of
Restricted Stock.  Such certificate shall be registered in the name of such
Participant, and shall, in addition to such legends required by applicable
securities laws, bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Award, substantially in the following form:

 

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the WideOpenWest, Inc. (the
“Company”) 2017 Omnibus Incentive Plan (the “Plan”) and an Agreement entered
into between the registered owner and the Company dated           .  Copies of
such Plan and Agreement are on file at the principal office of the Company.”

 

(d)                                 Custody.  If stock certificates are issued
in respect of shares of Restricted Stock, the Committee may require that any
stock certificates evidencing such shares be held in custody by the Company
until the restrictions thereon shall have lapsed, and that, as a condition of
any grant of Restricted Stock, the Participant shall have delivered a duly
signed stock power or other instruments of assignment (including a power of
attorney), each endorsed in blank with a guarantee of signature if deemed
necessary or appropriate by the Company, which would permit transfer to the
Company of all or a portion of the shares subject to the Restricted Stock Award
in the event that such Award is forfeited in whole or part.

 

20

--------------------------------------------------------------------------------


 

8.3                               Restrictions and Conditions.  The shares of
Restricted Stock awarded pursuant to the Plan shall be subject to the following
restrictions and conditions:

 

(a)         Restriction Period.  (i) The Participant shall not be permitted to
Transfer shares of Restricted Stock awarded under the Plan during the period or
periods set by the Committee (the “Restriction Period”) commencing on the date
of such Award, as set forth in the Restricted Stock Award Agreement and such
agreement shall set forth a vesting schedule and any event that would accelerate
vesting of the shares of Restricted Stock.  Within these limits, based on
service, attainment of Performance Goals pursuant to Section 8.3(a)(ii) and/or
such other factors or criteria as the Committee may determine in its sole
discretion, the Committee may condition the grant or provide for the lapse of
such restrictions in installments in whole or in part, or may accelerate the
vesting of all or any part of any Restricted Stock Award and/or waive the
deferral limitations for all or any part of any Restricted Stock Award.

 

(ii)                                  If the grant of shares of Restricted Stock
or the lapse of restrictions is based on the attainment of Performance Goals,
the Committee shall establish the objective Performance Goals and the applicable
vesting percentage of the Restricted Stock applicable to each Participant or
class of Participants in writing prior to the beginning of the applicable fiscal
year or at such later date as otherwise determined by the Committee and while
the outcome of the Performance Goals are substantially uncertain.  Such
Performance Goals may incorporate provisions for disregarding (or adjusting for)
changes in accounting methods, corporate transactions (including, without
limitation, dispositions and acquisitions) and other similar type events or
circumstances.  With regard to a Restricted Stock Award that is intended to
comply with Section 162(m) of the Code, to the extent that any such provision
would create impermissible discretion under Section 162(m) of the Code or
otherwise violate Section 162(m) of the Code, such provision shall be of no
force or effect.

 

(b)         Rights as a Stockholder.  Except as provided in Section 8.3(a) and
this Section 8.3(b) or as otherwise determined by the Committee in an Award
Agreement, the Participant shall have, with respect to the shares of Restricted
Stock, all of the rights of a holder of shares of Common Stock of the Company,
including, without limitation, the right to receive dividends, the right to vote
such shares and, subject to and conditioned upon the full vesting of shares of
Restricted Stock, the right to tender such shares.  The Committee may, in its
sole discretion, determine at the time of grant that the payment of dividends
shall be deferred until, and conditioned upon, the expiration of the applicable
Restriction Period.

 

(c)          Termination.  Unless otherwise determined by the Committee at grant
or, if no rights of the Participant are reduced, thereafter, subject to the
applicable provisions of the Award Agreement and the Plan, upon a Participant’s
Termination for any reason during the relevant Restriction Period, all
Restricted Stock still subject to restriction will be forfeited in accordance
with the terms and conditions established by the Committee at grant or
thereafter.

 

(d)         Lapse of Restrictions.  If and when the Restriction Period expires
without a prior forfeiture of the Restricted Stock, the certificates for such
shares shall be delivered to the Participant.  All legends shall be removed from
said certificates at the time of delivery to the Participant, except as
otherwise required by applicable law or other limitations imposed by the
Committee.

 

21

--------------------------------------------------------------------------------


 

ARTICLE IX
PERFORMANCE AWARDS

 

9.1                               Performance Awards.  The Committee may grant a
Performance Award to a Participant payable upon the attainment of specific
Performance Goals.  The Committee may grant Performance Awards that are intended
to qualify as “performance-based compensation” under Section 162(m) of the Code,
as well as Performance Awards that are not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.  If the
Performance Award is payable in shares of Restricted Stock, such shares shall be
transferable to the Participant only upon attainment of the relevant Performance
Goal in accordance with Article VIII.  If the Performance Award is payable in
cash, it may be paid upon the attainment of the relevant Performance Goals
either in cash or in shares of Restricted Stock (based on the then current Fair
Market Value of such shares), as determined by the Committee, in its sole and
absolute discretion.  Each Performance Award shall be evidenced by an Award
Agreement in such form that is not inconsistent with the Plan and that the
Committee may from time to time approve.  With respect to Performance Awards
that are intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the Committee shall condition the right to payment
of any Performance Award upon the attainment of objective Performance Goals
established pursuant to Section 9.2(c).

 

9.2                               Terms and Conditions.  Performance Awards
awarded pursuant to this Article IX shall be subject to the following terms and
conditions:

 

(a)         Earning of Performance Award.  At the expiration of the applicable
Performance Period, the Committee shall determine the extent to which the
Performance Goals established pursuant to Section 9.2(c) are achieved and the
percentage of each Performance Award that has been earned.

 

(b)         Non-Transferability.  Subject to the applicable provisions of the
Award Agreement and the Plan, Performance Awards may not be Transferred during
the Performance Period.

 

(c)          Objective Performance Goals, Formulae or Standards.  With respect
to Performance Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee shall establish
the objective Performance Goals for the earning of Performance Awards based on a
Performance Period applicable to each Participant or class of Participants in
writing prior to the beginning of the applicable Performance Period or at such
later date as permitted under Section 162(m) of the Code and while the outcome
of the Performance Goals are substantially uncertain. Such Performance Goals may
incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances.  To the extent
that any such provision would create impermissible discretion under
Section 162(m) of the Code or otherwise violate Section 162(m) of the Code, such
provision shall be of no force or effect, with respect to Performance Awards
that are intended to qualify as “performance-based compensation” under
Section 162(m) of the Code.  Performance goals may also be based on an
individual participant’s performance goals, as determined by the Compensation
Committee.  In

 

22

--------------------------------------------------------------------------------


 

addition, all performance goals may be based upon the attainment of specified
levels of our performance, or the performance of a subsidiary, division or other
operational unit, under one or more of the measures described above relative to
the performance of other corporations.  The Compensation Committee may designate
additional business criteria on which the performance goals may be based or
adjust, modify or amend those criteria.

 

(d)         Dividends.  Unless otherwise determined by the Committee at the time
of grant, amounts equal to dividends declared during the Performance Period with
respect to the number of shares of Common Stock covered by a Performance Award
will not be paid to the Participant.

 

(e)          Payment.  Following the Committee’s determination in accordance
with Section 9.2(a), the Company shall settle Performance Awards, in such form
(including, without limitation, in shares of Common Stock or in cash) as
determined by the Committee, in an amount equal to such Participant’s earned
Performance Awards.

 

(f)           Termination.  Subject to the applicable provisions of the Award
Agreement and the Plan, upon a Participant’s Termination for any reason during
the Performance Period for a given Performance Award, the Performance Award in
question will vest or be forfeited in accordance with the terms and conditions
established by the Committee at grant.

 

(g)          Accelerated Vesting.  Based on service, performance and/or such
other factors or criteria, if any, as the Committee may determine, the Committee
may, at or after grant, accelerate the vesting of all or any part of any
Performance Award.

 

ARTICLE X
OTHER STOCK-BASED AND CASH-BASED AWARDS

 

10.1                        Other Stock-Based Awards.  The Committee is
authorized to grant to Eligible Individuals Other Stock-Based Awards that are
payable in, valued in whole or in part by reference to, or otherwise based on or
related to shares of Common Stock, including but not limited to, shares of
Common Stock awarded purely as a bonus and not subject to restrictions or
conditions, shares of Common Stock in payment of the amounts due under an
incentive or performance plan sponsored or maintained by the Company or an
Affiliate, stock equivalent units, restricted stock units, and Awards valued by
reference to book value of shares of Common Stock.  Other Stock-Based Awards may
be granted either alone or in addition to or in tandem with other Awards granted
under the Plan.

 

Subject to the provisions of the Plan, the Committee shall have authority to
determine the Eligible Individuals, to whom, and the time or times at which,
such Awards shall be made, the number of shares of Common Stock to be awarded
pursuant to such Awards, and all other conditions of the Awards.  The Committee
may also provide for the grant of Common Stock under such Awards upon the
completion of a specified Performance Period.

 

The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of specified Performance Goals as the Committee may
determine, in its sole discretion; provided that to the extent that such Other
Stock-Based Awards are intended to comply with Section 162(m) of the Code, the
Committee shall establish the objective Performance Goals for

 

23

--------------------------------------------------------------------------------


 

the grant or vesting of such Other Stock-Based Awards based on a Performance
Period applicable to each Participant or class of Participants in writing prior
to the beginning of the applicable Performance Period or at such later date as
permitted under Section 162(m) of the Code and while the outcome of the
Performance Goals are substantially uncertain.  Such Performance Goals may
incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances.  To the extent
that any such provision would create impermissible discretion under
Section 162(m) of the Code or otherwise violate Section 162(m) of the Code, such
provision shall be of no force or effect, with respect to Performance Awards
that are intended to qualify as “performance-based compensation” under
Section 162(m) of the Code.

 

10.2                        Terms and Conditions.  Other Stock-Based Awards made
pursuant to this Article X shall be subject to the following terms and
conditions:

 

(a)         Non-Transferability.  Subject to the applicable provisions of the
Award Agreement and the Plan, shares of Common Stock subject to Awards made
under this Article X may not be Transferred prior to the date on which the
shares are issued, or, if later, the date on which any applicable restriction,
performance or deferral period lapses.

 

(b)         Dividends.  Unless otherwise determined by the Committee at the time
of Award, subject to the provisions of the Award Agreement and the Plan, the
recipient of an Award under this Article X shall not be entitled to receive,
currently or on a deferred basis, dividends or dividend equivalents in respect
of the number of shares of Common Stock covered by the Award.

 

(c)          Vesting.  Any Award under this Article X and any Common Stock
covered by any such Award shall vest or be forfeited to the extent so provided
in the Award Agreement, as determined by the Committee, in its sole discretion.

 

(d)         Price.  Common Stock issued on a bonus basis under this Article X
may be issued for no cash consideration.  Common Stock purchased pursuant to a
purchase right awarded under this Article X shall be priced, as determined by
the Committee in its sole discretion.

 

10.3                        Other Cash-Based Awards.  The Committee may from
time to time grant Other Cash-Based Awards to Eligible Individuals in such
amounts, on such terms and conditions, and for such consideration, including no
consideration or such minimum consideration as may be required by applicable
law, as it shall determine in its sole discretion.  Other Cash-Based Awards may
be granted subject to the satisfaction of vesting conditions or may be awarded
purely as a bonus and not subject to restrictions or conditions, and if subject
to vesting conditions, the Committee may accelerate the vesting of such Awards
at any time in its sole discretion.  The grant of an Other Cash-Based Award
shall not require a segregation of any of the Company’s assets for satisfaction
of the Company’s payment obligation thereunder.

 

ARTICLE XI
CHANGE IN CONTROL PROVISIONS

 

11.1                        Benefits.  In the event of a Change in Control of
the Company (as defined below), and except as otherwise provided by the
Committee in an Award Agreement, the Compensation

 

24

--------------------------------------------------------------------------------


 

Committee may treat a Participant’s Award in accordance with one or more of the
following methods as determined by the Committee:

 

(a)         Awards, whether or not then vested, shall be continued, assumed, or
have new rights substituted therefor, as determined by the Committee in a manner
consistent with the requirements of Section 409A of the Code, and restrictions
to which shares of Restricted Stock or any other Award granted prior to the
Change in Control are subject shall not lapse upon a Change in Control and the
Restricted Stock or other Award shall, where appropriate in the sole discretion
of the Committee, receive the same distribution as other Common Stock on such
terms as determined by the Committee; provided that the Committee may decide to
award additional Restricted Stock or other Awards in lieu of any cash
distribution.  Notwithstanding anything to the contrary herein, for purposes of
Incentive Stock Options, any assumed or substituted Stock Option shall comply
with the requirements of Treasury Regulation Section 1.424-1 (and any amendment
thereto).

 

(b)         The Committee, in its sole discretion, may provide for the purchase
of any Awards by the Company or an Affiliate for an amount of cash equal to the
excess (if any) of the Change in Control Price (as defined below) of the shares
of Common Stock covered by such Awards, over the aggregate exercise price of
such Awards.  For purposes hereof, “Change in Control Price” shall mean the
highest price per share of Common Stock paid in any transaction related to a
Change in Control of the Company.

 

(c)          The Committee may, in its sole discretion, terminate all
outstanding and unexercised Stock Options, Stock Appreciation Rights, or any
Other Stock-Based Award that provides for a Participant elected exercise,
effective as of the date of the Change in Control, by delivering notice of
termination to each Participant at least twenty (20) days prior to the date of
consummation of the Change in Control, in which case during the period from the
date on which such notice of termination is delivered to the consummation of the
Change in Control, each such Participant shall have the right to exercise in
full all of such Participant’s Awards that are then outstanding (without regard
to any limitations on exercisability otherwise contained in the Award
Agreements), but any such exercise shall be contingent on the occurrence of the
Change in Control, and, provided that, if the Change in Control does not take
place within a specified period after giving such notice for any reason
whatsoever, the notice and exercise pursuant thereto shall be null and void.

 

(d)         Notwithstanding any other provision herein to the contrary, the
Committee may, in its sole discretion, provide for accelerated vesting or lapse
of restrictions, of an Award at any time.

 

11.2                        Change in Control.  Unless otherwise determined by
the Committee in the applicable Award Agreement or other written agreement with
a Participant approved by the Committee, a “Change in Control” shall be deemed
to occur if:

 

(a)         any “person,” as such term is used in Sections 13(d) and 14(d) of
the Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Common

 

25

--------------------------------------------------------------------------------


 

Stock of the Company), becoming the beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities;

 

(b)         during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in paragraph (a), (c), or (d) of this
Section 11.2 or a director whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such term is used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the Board;

 

(c)          a merger, reorganization, or consolidation of the Company with any
other corporation, other than a merger, reorganization or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;
provided, however, that a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person
(other than those covered by the exceptions in Section 11.2(a)) acquires more
than 50% of the combined voting power of the Company’s then outstanding
securities shall not constitute a Change in Control of the Company; or

 

(d)         a complete liquidation or dissolution of the Company or the
consummation of a sale or disposition by the Company of all or substantially all
of the Company’s assets other than the sale or disposition of all or
substantially all of the assets of the Company to a person or persons who
beneficially own, directly or indirectly, 50% or more of the combined voting
power of the outstanding voting securities of the Company at the time of the
sale.

 

Notwithstanding the foregoing, with respect to any Award that is characterized
as “nonqualified deferred compensation” within the meaning of Section 409A of
the Code, an event shall not be considered to be a Change in Control under the
Plan for purposes of payment of such Award unless such event is also a “change
in ownership,” a “change in effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company within the meaning of
Section 409A of the Code.

 

11.3                        Initial Public Offering not a Change in Control. 
Notwithstanding the foregoing, for purposes of the Plan, the occurrence of the
Registration Date or any change in the composition of the Board within one year
following the Registration Date shall not be considered a Change in Control.

 

26

--------------------------------------------------------------------------------


 

ARTICLE XII
TERMINATION OR AMENDMENT OF PLAN

 

Notwithstanding any other provision of the Plan, the Board may at any time, and
from time to time, amend, in whole or in part, any or all of the provisions of
the Plan (including any amendment deemed necessary to ensure that the Company
may comply with any regulatory requirement referred to in Article XIV or
Section 409A of the Code), or suspend or terminate it entirely, retroactively or
otherwise; provided, however, that, unless otherwise required by law or
specifically provided herein, the rights of a Participant with respect to Awards
granted prior to such amendment, suspension or termination, may not be impaired
without the consent of such Participant and, provided further, that without the
approval of the holders of the Company’s Common Stock entitled to vote in
accordance with applicable law, no amendment may be made that would (i) increase
the aggregate number of shares of Common Stock that may be issued under the Plan
(except by operation of Section 4.2); (ii) increase the maximum individual
Participant limitations for a fiscal year under Section 4.1(b) (except by
operation of Section 4.2); (iii) change the classification of individuals
eligible to receive Awards under the Plan; (iv) decrease the minimum option
price of any Stock Option or Stock Appreciation Right; (v) extend the maximum
option period under Section 6.4; (vi) alter the Performance Goals for Restricted
Stock, Performance Awards or Other Stock-Based Awards as set forth in Exhibit A
hereto; (vii) award any Stock Option or Stock Appreciation Right in replacement
of a canceled Stock Option or Stock Appreciation Right with a higher exercise
price than the replacement award; or (viii) require stockholder approval in
order for the Plan to continue to comply with the applicable provisions of
Section 162(m) of the Code or, to the extent applicable to Incentive Stock
Options, Section 422 of the Code.  In no event may the Plan be amended without
the approval of the stockholders of the Company in accordance with the
applicable laws of the State of Delaware to increase the aggregate number of
shares of Common Stock that may be issued under the Plan, decrease the minimum
exercise price of any Award, or to make any other amendment that would require
stockholder approval under Financial Industry Regulatory Authority (FINRA)
rules and regulations or the rules of any exchange or system on which the
Company’s securities are listed or traded at the request of the Company. 
Notwithstanding anything herein to the contrary, the Board may amend the Plan or
any Award Agreement at any time without a Participant’s consent to comply with
applicable law including Section 409A of the Code.  The Committee may amend the
terms of any Award theretofore granted, prospectively or retroactively, but,
subject to Article IV or as otherwise specifically provided herein, no such
amendment or other action by the Committee shall impair the rights of any holder
without the holder’s consent.

 

ARTICLE XIII
UNFUNDED STATUS OF PLAN

 

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation.  With respect to any payment as to which a Participant has a fixed
and vested interest but which are not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any right that is
greater than those of a general unsecured creditor of the Company.

 

27

--------------------------------------------------------------------------------


 

ARTICLE XIV
GENERAL PROVISIONS

 

14.1                        Legend.  The Committee may require each person
receiving shares of Common Stock pursuant to a Stock Option or other Award under
the Plan to represent to and agree with the Company in writing that the
Participant is acquiring the shares without a view to distribution thereof.  In
addition to any legend required by the Plan, the certificates for such shares
may include any legend that the Committee deems appropriate to reflect any
restrictions on Transfer.  All certificates for shares of Common Stock delivered
under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Common Stock is then listed or any national securities
exchange system upon whose system the Common Stock is then quoted, any
applicable federal or state securities law, and any applicable corporate law,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 

14.2                        Other Plans.  Nothing contained in the Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to stockholder approval if such approval is required, and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

14.3                        No Right to Employment/Directorship/Consultancy. 
Neither the Plan nor the grant of any Option or other Award hereunder shall give
any Participant or other employee, Consultant or Non-Employee Director any right
with respect to continuance of employment, consultancy or directorship by the
Company or any Affiliate, nor shall there be a limitation in any way on the
right of the Company or any Affiliate by which an employee is employed or a
Consultant or Non-Employee Director is retained to terminate such employment,
consultancy or directorship at any time.

 

14.4                        Withholding of Taxes.  The Company shall have the
right to deduct from any payment to be made pursuant to the Plan, or to
otherwise require, prior to the issuance or delivery of shares of Common Stock
or the payment of any cash hereunder, payment by the Participant of, any
federal, state or local taxes required by law to be withheld.  Upon the vesting
of Restricted Stock (or other Award that is taxable upon vesting), or upon
making an election under Section 83(b) of the Code, a Participant shall pay all
required withholding to the Company.  Any minimum statutorily required
withholding obligation with regard to any Participant may be satisfied, subject
to the consent of the Committee, by reducing the number of shares of Common
Stock otherwise deliverable or by delivering shares of Common Stock already
owned.  Any fraction of a share of Common Stock required to satisfy such tax
obligations shall be disregarded and the amount due shall be paid instead in
cash by the Participant.

 

14.5                        No Assignment of Benefits.  No Award or other
benefit payable under the Plan shall, except as otherwise specifically provided
by law or permitted by the Committee, be Transferable in any manner, and any
attempt to Transfer any such benefit shall be void, and any such benefit shall
not in any manner be liable for or subject to the debts, contracts, liabilities,
engagements or torts of any person who shall be entitled to such benefit, nor
shall it be subject to attachment or legal process for or against such person.

 

28

--------------------------------------------------------------------------------


 

14.6                        Listing and Other Conditions.

 

(a)         Unless otherwise determined by the Committee, as long as the Common
Stock is listed on a national securities exchange or system sponsored by a
national securities association, the issuance of shares of Common Stock pursuant
to an Award shall be conditioned upon such shares being listed on such exchange
or system.  The Company shall have no obligation to issue such shares unless and
until such shares are so listed, and the right to exercise any Option or other
Award with respect to such shares shall be suspended until such listing has been
effected.

 

(b)         If at any time counsel to the Company shall be of the opinion that
any sale or delivery of shares of Common Stock pursuant to an Option or other
Award is or may in the circumstances be unlawful or result in the imposition of
excise taxes on the Company under the statutes, rules or regulations of any
applicable jurisdiction, the Company shall have no obligation to make such sale
or delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act or otherwise, with
respect to shares of Common Stock or Awards, and the right to exercise any
Option or other Award shall be suspended until, in the opinion of said counsel,
such sale or delivery shall be lawful or will not result in the imposition of
excise taxes on the Company.

 

(c)          Upon termination of any period of suspension under this
Section 14.6, any Award affected by such suspension which shall not then have
expired or terminated shall be reinstated as to all shares available before such
suspension and as to shares which would otherwise have become available during
the period of such suspension, but no such suspension shall extend the term of
any Award.

 

(d)         A Participant shall be required to supply the Company with
certificates, representations and information that the Company requests and
otherwise cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

 

14.7                        Stockholders Agreement and Other Requirements. 
Notwithstanding anything herein to the contrary, as a condition to the receipt
of shares of Common Stock pursuant to an Award under the Plan, to the extent
required by the Committee, the Participant shall execute and deliver a
stockholder’s agreement or such other documentation that shall set forth certain
restrictions on transferability of the shares of Common Stock acquired upon
exercise or purchase, and such other terms as the Board or Committee shall from
time to time establish.  Such stockholder’s agreement or other documentation
shall apply to the Common Stock acquired under the Plan and covered by such
stockholder’s agreement or other documentation.  The Company may require, as a
condition of exercise, the Participant to become a party to any other existing
stockholder agreement (or other agreement).

 

14.8                        Governing Law.  The Plan and actions taken in
connection herewith shall be governed and construed in accordance with the laws
of the State of Delaware (regardless of the law that might otherwise govern
under applicable Delaware principles of conflict of laws).

 

14.9                        Jurisdiction; Waiver of Jury Trial.  Any suit,
action or proceeding with respect to the Plan or any Award Agreement, or any
judgment entered by any court of competent

 

29

--------------------------------------------------------------------------------


 

jurisdiction in respect of any thereof, shall be resolved only in the courts of
the State of Delaware or the United States District Court for the District of
Delaware and the appellate courts having jurisdiction of appeals in such
courts.  In that context, and without limiting the generality of the foregoing,
the Company and each Participant shall irrevocably and unconditionally
(a) submit in any proceeding relating to the Plan or any Award Agreement, or for
the recognition and enforcement of any judgment in respect thereof (a
“Proceeding”), to the exclusive jurisdiction of the courts of the State of
Delaware, the court of the United States of America for the District of
Delaware, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agree that all claims in respect of any such Proceeding shall be
heard and determined in such Delaware State court or, to the extent permitted by
law, in such federal court, (b) consent that any such Proceeding may and shall
be brought in such courts and waives any objection that the Company and each
Participant may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agree not to plead or claim the same, (c) waive all right
to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to the Plan or any Award Agreement,
(d) agree that service of process in any such Proceeding may be effected by
mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party, in the case
of a Participant, at the Participant’s address shown in the books and records of
the Company or, in the case of the Company, at the Company’s principal offices,
attention General Counsel, and (e) agree that nothing in the Plan shall affect
the right to effect service of process in any other manner permitted by the laws
of the State of Delaware.

 

14.10                 Construction.  Wherever any words are used in the Plan in
the masculine gender they shall be construed as though they were also used in
the feminine gender in all cases where they would so apply, and wherever words
are used herein in the singular form they shall be construed as though they were
also used in the plural form in all cases where they would so apply.

 

14.11                 Other Benefits.  No Award granted or paid out under the
Plan shall be deemed compensation for purposes of computing benefits under any
retirement plan of the Company or its Affiliates nor affect any benefit under
any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the level of compensation.

 

14.12                 Costs.  The Company shall bear all expenses associated
with administering the Plan, including expenses of issuing Common Stock pursuant
to Awards hereunder.

 

14.13                 No Right to Same Benefits.  The provisions of Awards need
not be the same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.

 

14.14                 Death/Disability.  The Committee may in its discretion
require the transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award.  The
Committee may also require that the agreement of the transferee to be bound by
all of the terms and conditions of the Plan.

 

30

--------------------------------------------------------------------------------


 

14.15                 Section 16(b) of the Exchange Act.  All elections and
transactions under the Plan by persons subject to Section 16 of the Exchange Act
involving shares of Common Stock are intended to comply with any applicable
exemptive condition under Rule 16b-3.  The Committee may establish and adopt
written administrative guidelines, designed to facilitate compliance with
Section 16(b) of the Exchange Act, as it may deem necessary or proper for the
administration and operation of the Plan and the transaction of business
thereunder.

 

14.16                 Section 409A of the Code.  The Plan is intended to comply
with the applicable requirements of Section 409A of the Code and shall be
limited, construed and interpreted in accordance with such intent.  To the
extent that any Award is subject to Section 409A of the Code, it shall be paid
in a manner that will comply with Section 409A of the Code, including proposed,
temporary or final regulations or any other guidance issued by the Secretary of
the Treasury and the Internal Revenue Service with respect thereto. 
Notwithstanding anything herein to the contrary, any provision in the Plan that
is inconsistent with Section 409A of the Code shall be deemed to be amended to
comply with Section 409A of the Code and to the extent such provision cannot be
amended to comply therewith, such provision shall be null and void.  The Company
shall have no liability to a Participant, or any other party, if an Award that
is intended to be exempt from, or compliant with, Section 409A of the Code is
not so exempt or compliant or for any action taken by the Committee or the
Company and, in the event that any amount or benefit under the Plan becomes
subject to penalties under Section 409A of the Code, responsibility for payment
of such penalties shall rest solely with the affected Participants and not with
the Company.  Notwithstanding any contrary provision in the Plan or Award
Agreement, any payment(s) of “nonqualified deferred compensation” (within the
meaning of Section 409A of the Code) that are otherwise required to be made
under the Plan to a “specified employee” (as defined under Section 409A of the
Code) as a result of such employee’s separation from service (other than a
payment that is not subject to Section 409A of the Code) shall be delayed for
the first six (6) months following such separation from service (or, if earlier,
the date of death of the specified employee) and shall instead be paid (in a
manner set forth in the Award Agreement) upon expiration of such delay period.

 

14.17                 Successor and Assigns.  The Plan shall be binding on all
successors and permitted assigns of a Participant, including, without
limitation, the estate of such Participant and the executor, administrator or
trustee of such estate.

 

14.18                 Severability of Provisions.  If any provision of the Plan
shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provisions hereof, and the Plan shall be construed
and enforced as if such provisions had not been included.

 

14.19                 Payments to Minors, Etc.  Any benefit payable to or for
the benefit of a minor, an incompetent person or other person incapable of
receipt thereof shall be deemed paid when paid to such person’s guardian or to
the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Committee, the Board, the
Company, its Affiliates and their employees, agents and representatives with
respect thereto.

 

14.20                 Lock-Up Agreement.  As a condition to the grant of an
Award, if requested by the Company and the lead underwriter of any public
offering of the Common Stock (the “Lead Underwriter”), a Participant shall
irrevocably agree not to sell, contract to sell, grant any option to

 

31

--------------------------------------------------------------------------------


 

purchase, transfer the economic risk of ownership in, make any short sale of,
pledge or otherwise transfer or dispose of, any interest in any Common Stock or
any securities convertible into, derivative of, or exchangeable or exercisable
for, or any other rights to purchase or acquire Common Stock (except Common
Stock included in such public offering or acquired on the public market after
such offering) during such period of time following the effective date of a
registration statement of the Company filed under the Securities Act that the
Lead Underwriter shall specify (the “Lock-Up Period”).  The Participant shall
further agree to sign such documents as may be requested by the Lead Underwriter
to effect the foregoing and agree that the Company may impose stop-transfer
instructions with respect to Common Stock acquired pursuant to an Award until
the end of such Lock-Up Period.

 

14.21                 Headings and Captions.  The headings and captions herein
are provided for reference and convenience only, shall not be considered part of
the Plan, and shall not be employed in the construction of the Plan.

 

14.22                 Section 162(m) of the Code.  Notwithstanding any other
provision of the Plan to the contrary, (i) prior to the Registration Date and
during the Transition Period, the provisions of the Plan requiring compliance
with Section 162(m) of the Code for Awards intended to qualify as
“performance-based compensation” shall only apply to the extent required by
Section 162(m) of the Code, and (ii) the provisions of the Plan requiring
compliance with Section 162(m) of the Code shall not apply to Awards granted
under the Plan that are not intended to qualify as “performance-based
compensation” under Section 162(m) of the Code.

 

14.23                 Post-Transition Period.  Following the Transition Period,
any Award granted under the Plan that is intended to be “performance-based
compensation” under Section 162(m) of the Code, shall be subject to the approval
of the material terms of the Plan by a majority of the stockholders of the
Company in accordance with Section 162(m) of the Code and the treasury
regulations promulgated thereunder.

 

14.24                 Company Recoupment of Awards.  A Participant’s rights with
respect to any Award hereunder shall in all events be subject to (i) any right
that the Company may have under any Company recoupment policy or other agreement
or arrangement with a Participant, or (ii) any right or obligation that the
Company may have regarding the clawback of “incentive-based compensation” under
Section 10D of the Exchange Act and any applicable rules and regulations
promulgated thereunder from time to time by the U.S. Securities and Exchange
Commission.

 

ARTICLE XV
EFFECTIVE DATE OF PLAN

 

The Plan shall become effective on May 24, 2017 which is the date of its
adoption by the Board, subject to the approval of the Plan by the stockholders
of the Company in accordance with the requirements of the laws of the State of
Delaware.

 

ARTICLE XVI
TERM OF PLAN

 

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the earlier of the date that the Plan is adopted or the date of stockholder
approval, but Awards granted

 

32

--------------------------------------------------------------------------------


 

prior to such tenth anniversary may extend beyond that date; provided that no
Award (other than a Stock Option or Stock Appreciation Right) that is intended
to be “performance-based compensation” under Section 162(m) of the Code shall be
granted on or after the fifth anniversary of the stockholder approval of the
Plan unless the Performance Goals are re-approved (or other designated
Performance Goals are approved) by the stockholders no later than the first
stockholder meeting that occurs in the fifth year following the year in which
stockholders approve the Performance Goals.

 

ARTICLE XVII
NAME OF PLAN

 

The Plan shall be known as the “WideOpenWest, Inc. 2017 Omnibus Incentive Plan.”

 

33

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERFORMANCE GOALS

 

To the extent permitted under Section 162(m) of the Code, performance goals
established for purposes of Awards intended to be “performance-based
compensation” under Section 162(m) of the Code, shall be based on the attainment
of certain target levels of, or a specified increase or decrease (as applicable)
in one or more of the following performance goals:

 

·                  earnings per share;

·                  operating income;

·                  gross income;

·                  net income (before or after taxes);

·                  cash flow;

·                  gross profit;

·                  gross profit return on investment;

·                  gross margin return on investment;

·                  gross margin;

·                  operating margin;

·                  working capital;

·                  earnings before interest and taxes;

·                  earnings before interest, tax, depreciation and amortization;

·                  return on equity;

·                  return on assets;

·                  return on capital;

·                  return on invested capital;

·                  net revenues;

·                  gross revenues;

·                  revenue growth;

·                  annual recurring revenues;

·                  recurring revenues;

·                  license revenues;

·                  sales or market share

·                  total stockholder return

·                  economic value added

·                  specified objectives with regard to limiting the level of
increase in all or a portion of our bank debt or other long-term or short-term
public or private debt or other similar financial obligations, which may be
calculated net of cash balances and other offsets and adjustments as may be
established by the Compensation Committee

·                  the fair market value of a share of our common stock

 

A-1

--------------------------------------------------------------------------------


 

·                  the growth in the value of an investment in our common stock
assuming the reinvestment of dividends;

·                  reduction in operating expenses.

 

With respect to Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, to the extent permitted under
Section 162(m) of the Code, the Committee may, in its sole discretion, also
exclude, or adjust to reflect, the impact of an event or occurrence that the
Committee determines should be appropriately excluded or adjusted, including:

 

(a)                                 restructurings, discontinued operations,
extraordinary items or events, and other unusual or non-recurring charges as
described in Accounting Standards Codification 225-20, “Extraordinary and
Unusual Items,” and/or management’s discussion and analysis of financial
condition and results of operations appearing or incorporated by reference in
the Company’s Form 10-K for the applicable year;

 

(b)                                 an event either not directly related to the
operations of the Company or not within the reasonable control of the Company’s
management; or

 

(c)                                  a change in tax law or accounting standards
required by generally accepted accounting principles.

 

Performance goals may also be based upon individual participant performance
goals, as determined by the Committee, in its sole discretion.  In addition,
Awards that are not intended to qualify as “performance-based compensation”
under Section 162(m) of the Code may be based on the performance goals set forth
herein or on such other performance goals as determined by the Committee in its
sole discretion.

 

In addition, such performance goals may be based upon the attainment of
specified levels of Company (or subsidiary, division, other operational unit,
administrative department or product category of the Company) performance under
one or more of the measures described above relative to the performance of other
corporations.  With respect to Awards that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, to the extent
permitted under Section 162(m) of the Code, but only to the extent permitted
under Section 162(m) of the Code (including, without limitation, compliance with
any requirements for stockholder approval), the Committee may also:

 

(a)                                 designate additional business criteria on
which the performance goals may be based; or

 

(b)                                 adjust, modify or amend the aforementioned
business criteria.

 

A-2

--------------------------------------------------------------------------------